UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 Or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54936 Commission file number Zenosense, Inc. (Exact name of small business issuer as specified in its charter) Nevada 26-3257291 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Avda Cortes Valencianas 58, Planta 5, 46015 Valencia, Spain (Address of principal executive offices) 001 (34) 960454202 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company, or an emerging growth company.See the definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company”, and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Emerging growth company [] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,083,493 common shares issued and outstanding as of May 17, 2017 ZENOSENSE, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 2 PART 1 - FINANCIAL INFORMATION ZENOSENSE, INC. ITEM 1. FINANCIAL STATEMENTS As of March 31, 2017 and December 31, 2016 and For the Three Months Ended March 31, 2017 and 2016 TABLE OF CONTENTS Page Balance Sheets (Unaudited) F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 to F-11 3 ZENOSENSE, INC. Balance Sheet (Unaudited) March 31, December 31, Assets Current assets Cash $ $ Prepaid expense Investment in joint venture Total current assets Total assets Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued liabilities Accounts payable and accrued liabilities - related party Convertible note, net of discount of $421,870 and $313,846 Stock payable Total current liabilities Stockholders’ equity: Capital stock 500,000,000 common stock authorized, $0.001 par value 18,338,022 and 16,677,339 common shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the financial statements. F-1 ZENOSENSE, INC. Statements of Operations For the Three Months Ended March 31, 2017 and 2016 (Unaudited) March 31, March 31, Revenues $
